NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


PROF-2013-S3 LEGAL TITLE                  )
TRUST, BY U.S. BANK NATIONAL              )
ASSOC., AS LEGAL TITLE TRUSTEE,           )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-3183
                                          )
DENIS PHILLIPS and LORI PHILLIPS,         )
                                          )
             Appellees.                   )
                                          )

Opinion filed March 1, 2019.

Appeal from the Circuit Court for
Pinellas County; John A. Schaefer,
Judge.

Jennifer Lima-Smith of Gilbert Garcia
Group, P.A., Tampa; Tara M. McDonald
(substituted as counsel of record), and
Amy M. Kiser, for Appellant.

Mark Stopa of Stopa Law Firm, Tampa
(withdrew after briefing), Dineen
Pashoukos Wasylik of DPW
Legal, Tampa, for Appellees.


PER CURIAM.


             Affirmed.
BLACK, LUCAS, and ATKINSON, JJ., Concur.




                                    -2-